DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5 in the reply filed on 10/14/22 is acknowledged.  The traversal is on the ground(s) that no serious burden on the examiner exists in examining claims of both groups of inventions. This is not found persuasive because Applicant has not provided any showing or evidence to support such a conclusion. Clearly, consideration of additional claims drawn to one or more distinct groups of inventions in diverse categories of subject matter (as indicated in the OA dated 9/26/22) mandates different fields of search with the associated concomitant hundreds to thousands of patents and times consuming evaluation of those patents which gives rise to a sizeable burden on the examiner. Applicant has not established that the inventions of I-II are not distinct.  The requirement is still deemed proper and is therefore made FINAL.
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/14/22.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --” A method of producing a bonded body of piezoelectric material substrate” --.
The abstract should be updated to reflect method invention (elected).

Claim Objections
Claims 1-5 are objected to because of the following informalities:  
Since the scope of the claims drawn to a method of making a bonded body of piezoelectric material substrate, it is suggested that “a bonded body” (claim 1, line 1-2) should be updated to: --” A method of producing a bonded body of piezoelectric material substrate”—.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Transition phrase: “the method comprising:”(claim 1, line 2)should be rewritten to:--" the method comprising steps of:”--.
“comprising silicon by a physical vapor deposition method;” (claim 1, lines 4-5) should be changed to:--” by physical  vapor deposition of silicon process”--.

 “a silicon film-forming step of”(claim1, line 2) should be deleted, no need to repeat such phrases in method claims.
“a heat treatment step of” (claim1, line 6) ”should be deleted
“a temperature of 400C or higher and 600C or lower” (claim 1, line 4-5) should be rewritten as:--" a temperature range between 400C to 600C”--, for clarity of the claims.
“a bonding step of” (claim1, line 9) ”should be deleted
“a piezoelectric material substrate”(claim 1, line 9) should be changed to:--“the piezoelectric material substrate”--, to reflect the changes as suggested in the preamble above.
“step comprises the steps of:” (claim 2, lines 1-2) should be updated to:--” further comprising:--"
“is reduced” (claim 5, line 2) not a positive method limitation reformulate as--”reducing thickness of the piezoelectric material by polishing “, for method claim formats.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (WO2018016169) or US 20190280666, hereinafter the ‘666.
Akiyama discloses the claimed method of producing a bonded body, the method comprising: 
a silicon film-forming step of forming a silicon film on a supporting substrate 20 comprising silicon by a physical vapor deposition method (see Figs. 1-3, and discussed at para 49 of the ‘666, and PDV in para. 0062); 

    PNG
    media_image1.png
    552
    578
    media_image1.png
    Greyscale


a heat treatment step of subjecting said silicon film to heat treatment at a temperature of 400C or higher and 600C or lower to generate an intermediate layer (see para 0050 of the ‘666); and 
a bonding step of bonding a piezoelectric material substrate 10 to said supporting substrate 20 through a bonding layer comprising silicon oxide and said intermediate layer 30 (see end process of Figs. 1-3, respectively).

    PNG
    media_image2.png
    200
    525
    media_image2.png
    Greyscale


As applied to claim 2, refer to further embodiment of Fig. 3 for the teaching of forming a second silicon oxide layer 30 on said piezoelectric material substrate 10; and directly bonding said first silicon oxide layer 30 and said second silicon oxide layer to generate said bonding layer.
Limitations of claims 3-5 appears to be met by the above (see paras.0050-0053 for the process associated with temp. and reducing thickness by polishing).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt